Case 2:14-CV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 1 of 20 Page|D: 682

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TEXAS EASTERN TRANSMISSION, LP, ai Civil Action N0. 14-167-SRC-CLW
limited partnership of the State of Delaware

Plaintiff, §
v. E

0.077 Acres Of Land, More or Less, In The City§
Of Jersey City, Hudson County, New Jersey;E
COLES JERSEY DEVELOPMENT CO., LLC;:
OGDEN REALTY CO.; JANE AND JOHNE
DOES 1 through 50 (fictitious name}
defendants); and ABC BUSINESS ENTITIES 1'
through 50 (fictitious name defendants),

Defendants.

 

 

REPLY BRIEF IN SUPP()RT OF PLAINTIFF, TEXAS EASTERN TRANSMISSION,
LP’S MOTION FOR SUMMARY JUDGMENT

 

DECOTIIS, FITZPATRICK, COLE & GIBLIN, LLP
Glenpointe Centre West

Teaneck, New Jersey 07666

Tel.: (201) 928-1100

Attorneys for Plaintiff,

Texas Eastern Transmission, LP

On the Brief
Michael J. Ash, Esq.

Of Counsel
Jeffrey D. Smith, Esq.

Case 2:14-CV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 2 of 20 Page|D: 683

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES ...................................................................................................... iii
PRELIMINARY STATEMENT ................................................................................................. 1
LEGAL ARGUMENT .................................................................................................................. 2

I. DEFENDANTS HAVE SET FORTH NO ISSUES OF MATERIAL FACT THAT
REFUTE THE ARGUMENT THAT COLES JERSEY DEVELOPMENT CO., LLC
WAIVED ITS RIGHT TO COMPENSATION FOR THE LOT 7 EASEMENT AS A

MATTER OF LAW. ............................................................................................................. 2
A. Coles Jersey’s Recharacterization of Texas Eastern’s Undisputed Facts Fails to
Raise a Genuine Issue of Fact. ..................................................................................... 2
B. The Coles Release ............................................................................................................. 4
C. The Prior Purchaser Release ........................................................................................... 5
D. The Absence of a Formal Purchase and Sale Agreement Does Not Change Gans’
Agency ............................................................................................................................ 7
II. THE COURT SHOULD FIND THAT COLES JERSEY IS EQUITABLY ESTOPPED
FROM PURSUING ADDITIONAL COMEPNSATION. ................................................. 9
III. COLES JERSEY ACQUIRED TITLE TO THE PROPERTY SUBJECT TO AN
UNRECORDED EASEMENT FOR TEXAS EASTERN’S PIPELINE. ....................... 13
CONCLUSION ........................................................................................................................... 17

ii

Case 2:14-CV-00167-SRC-CLW Document 54 Filed 12/07/18

TABLE OF AUTHORITIES

Cases

Anderson v. Libertv Lobbv, Inc.,

477 U.S. 242 (1986) ...........................................................................

Casamasino v. Citv of Jersev Citv,

158 M. 333, (1999) ..........................................................................

Celotex Coi_'p. v. Catrett,

477 U.S. 317 (1986) ...........................................................................

In re Baby T.,

160 _N_.;. 332 (1999) ...........................................................................

Knorr v. Smeal,

178 M. 169, (2003) ..........................................................................

O’Keefe v. Snyder,

83 M 478, (1980) ............................................................................

State v. U.S. Steel Co;p.,

22 M. 341, (1956) ............................................................................

W.V. Pan,qborne & Co. v. N.J. Dep’t of Transp.,

116 M. 543 (1989) ..........................................................................

iii

Page 3 of 20 Page|D: 684

Page (s)

......................................... 2

....................................... 10

......................................... 2

....................................... 10

....................................... 10

......................................... 9

....................................... 10

........................................ 10

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 4 of 20 Page|D: 685

PRELIMINARY STATEMENT
Faced with a motion that raises several dispositive legal issues, Defendant Coles Jersey
Development Co., LLC (“Coles Jersey”) fails to address any of them directly. Coles Jersey cites
no facts that dispute the facts upon which Texas Eastern Transmission, LP (“Texas Eastern”)
relies for the relief set forth in its moving papers. With no material facts in dispute, the Court
should find that Coles Jersey not only waived any claim for compensation for a permanent
easement on the 0.077 acre portion of Block 6005, Lot 7 (the “Property”) at issue here, it actually

acquired title subject to the rights of Texas Eastern.

Coles Jersey does not dispute the material facts relevant to Texas Eastern’s motion,
rather, it attempts to tell the same story from the perspective of William Ackman, a principal of
Coles Jersey. While Mr. Ackman’s money may have funded the purchase of the Property, he
had almost no personal knowledge of the negotiations among Texas Eastern, Daniel Gans and
Ogden Realty Co. (“Ogden Realty”) or the Property he purchased Daniel Gans, whom Coles
Jersey admits was its “’Authorized Person’ permitted to execute and deliver documents at the
closing”, had all the knowledge of the negotiations with Texas Eastern in which he personally
participated, and the Property upon which he completed extensive due diligence. When Daniel
Gans signed the release at the closing with Ogden formally waiving any right to participate in the
settlement proceeds with Texas Eastern (the “Coles Release”), he did so with full knowledge of
the scope and subject of the release acting as an authorized signatory of Coles Jersey. Even as
Coles Jersey attempts to introduce daylight between the ubiquitous involvement of Daniel Gans
at closing and the indifferent unfamiliarity of the details of William Ackman, the record

documents contradict Coles Jersey’s arguments.

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 5 of 20 Page|D: 686

While Ackrnan may have come to the deal late, he did so based on the actions and
recommendation of Daniel Gans. While Ackman may have taken a gamble to close on a
property so quickly and “without due diligence,” Texas Eastern made clear to his predecessors
and agent the nature of its easement and the terms of payment for that easement In fact, it was
based on the diligence of Texas Eastern that the title issue was raised in the first place resulting
in a settlement it expected all parties to honor. Accordingly, the Court should grant Texas
Eastern’s Motion for Summary Judgment finding that Coles Jersey acquired Block 6005, Lot 7,
subject to the permanent easement rights of Texas Eastern without further requirement for

compensation already paid to Coles Jersey’s grantor, Ogden.

LEGAL ARGUMENT

I. DEFENDANTS HAVE SET FORTH NO ISSUES OF
MATERIAL FACT THAT REFUTE THE ARGUMENT
THAT COLES JERSEY DEVELOPMENT CO., LLC
WAIVED ITS RIGHT TO COMPENSATION FOR THE LOT
7 EASEMENT AS A MATTER OF LAW.

A. Coles Jersey’s Recharacterization of Texas Eastern’s Undisputed Facts Fails to
Raise a Genuine Issue of Fact.

Defendants have been unable to provide the Court with competent evidence to oppose or
refute Texas Eastern’s argument that Coles Jersey waived its right to compensation for the
additional permanent easement area on Lot 7. The responsive pleadings fail to overcome the
record evidence established by Texas Eastern and demonstrate “an absence of evidence to
support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). In
order to survive a motion for summary judgment, the non-moving party must then present more
than the “mere existence of a scintilla of evidence.” Anderson v. Libertv Lobbv. Inc., 477 U.S.

242, 252 (1986). Defendants “may not rest upon the mere allegations...of his pleading

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 6 of 20 Page|D: 687

but...must set forth specific facts showing that there is a genuine issue for trial.” I_cL at 248.
There are no facts presented by Defendant in a counter-statement of material facts, and the naked
allegations do not warrant adjudication in this matter by a fact finder. E; (“Only disputes over
facts that might affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment.”)

Defendants’ general denials to Texas Eastern’s Statement of Undisputed Facts are not
supported by documents. In many cases the evidence relied upon to deny factual evidence are
merely irrelevant assertions by William Ackman who does not contradict the factual testimony
of Dan Gans or the document record. Such “conclusory allegations or suspicions” raised in
Defendant’s declaration do fail to meet the burden Defendant faces in opposing Texas Eastern’s
motion for summary judgment McCabe v. Ernst & Young, LLP, 494 F.3d 418, 436-
7 (3rd Cir. 2007) (to survive summary judgment “a party must present more than just bare
assertions, conclusory allegations or suspicions to show the existence of a genuine issue”).
Whether or not Coles Jersey waived compensation for the additional permanent easement and
should be equitably estopped from seeking additional compensation is a legal question ripe for

the Court to decide based on the record of undisputed facts.

Coles Jersey has limited its opposition to a single argument- the unambiguous release
signed by Dan Gans at closing does not bind Coles Jersey because only William Ackman could
bind Coles Jersey to release the proceeds of the Prior Ogden Action. In light of Coles Jersey’s
admission that Gans was its “Authorized Person” at closing (see Defendant’s Brief at p. 6-7),
Coles Jersey’s argument strains credibility and fails when the record is fully considered Coles

Jersey expressly waived any compensation for the permanent easement on the same 0.077 acre

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 7 of 20 Page|D: 688

portion of Block 6005, Lot 7 at issue in this matter for which Texas Eastern paid Ogden, Coles

Jersey’s grantor, in the Coles Release signed by Gans, Coles Jersey’s agent at closing,

B. The Coles Release.

At the July 3, 2013 closing, Daniel Gans, signed a release binding “Hoboken Brownstone
Company, its heirs, successors, predecessor and assigns”. (the “Coles Release”) Ash Cert., Ex.
H (Document 45-12, p. 42). Coles Jersey attempts to distance itself frorn the Release, arguing
that it was singed by Dan Gans in the name of “Hoboken Brownstone Company” and therefore
does not bind Coles Jersey. However, “Hoboken Brownstone Company” is not a legal entity, but
rather a “trade name” used by Dan Gans and George Vallone in the course of their real estate
development business. Statement of Undisputed Material Facts, 1129. Coles Jersey was the legal
entity behind the “Hoboken Brownstone Company” trade name for this deal and was the sole
reason Gans was required to sign the Coles Release. There was no other purpose for Gans lo

sign the Release at the closing if not to bind Coles Jersey.

After the June 13, 2013 settlement meeting with Texas Eastern, Ogden Realty, Co. and
Gans, allocating all of the easement settlement proceeds to Ogden negotiated an allocation and
distribution between them of the settlement proceeds of $3,500,000.00. Statement of Undisputed
Material Facts, 1118. Gans, Hoboken Brownstone and its successors and assigns, agreed that the
acquisition of the Property would not include participation in the condemnation settlement
proceeds negotiated among Ogden Realty, Hoboken Brownstone, and Texas Eastern. Statement
of Undisputed Material Facts, 1124. Based on these terms, Coles Jersey, with Gans as its

“Authorized Person” at closing acquired the Property from Ogden Realty.

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 8 of 20 Page|D: 689

C. The Prior Purchaser Release.

Coles Jersey’s argument that the Release only binds Hoboken Brownstone fails when the
Prior Purchaser Release is considered Ogden sought releases from both the prior purchaser and
Coles Jersey, the actual purchaser, to make clear that all easement settlement proceeds gained be
allocated to Ogden. The clear intent of the Coles Release is to bind Coles Jersey, the eventual
purchaser, which was not a party to the Prior Purchaser Release. To find otherwise would render
the Coles Release completely extraneous Daniel Gans signed two releases at closing -the broad
Prior Purchaser Release for CH Acquisitions 2, LLC, the prior purchaser, to waive all claims
against Ogden Realty (including a claim for a portion of the condemnation settlement proceeds)
and the specific Coles Release for the actual purchaser to waive its claim for a portion of the

condemnation settlement proceeds.

Under the prior purchase and sale agreement between Ogden and CH Acquisitions 2,
LLC (the “Prior Purchase Agreement”), CH Acquisitions 2, LLC, the purchaser of the Property,
was entitled to proceeds from the settlement of the Prior Action. Once Gans, through Hoboken
Brownstone, negotiated new terms for Ogden to convey the Property to Coles Jersey, only the
new purchaser had to waive the proceeds from the settlement of the Prior Action. This is
precisely the purpose of the Coles Release signed by Gans at closing as the authorized agent of

Coles Jersey.

Furthermore, the Coles Release binds Coles Jersey as the purchaser of the Property,
because the former purchaser of the Property, CH Acquisitions 2, LLC, signed a separate
release prior to closing. A “Settlement Agreement and Mutual Release” was signed by CH

ACQUISITION 2, LLC, JERSEY CITY NORTH, LLC, HOBOKEN BROWNSTONE

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 9 of 20 Page|D: 690

COMPANY, a registered trademark of West Bank Realty, Inc., and Ogden Realty. Ash Cert.,
Ex. H (Document 45-12, p. 44). Based upon the terms of the Settlement Agreement and Mutual
Release the prior purchase and sale agreement was terminated upon the return of a $2,190,000.00
deposit to CH ACQUISITIONS 2, LLC and $300,000 to JERSEY CITY NORTH, LLC. E.
The mutual release between all parties to the prior April 12, 2013 Purchase and Sale Agreement

included broad language:

“irrevocably and forever unconditionally releases, remits, acquits
and discharges the other and its employees, officers, members,
directors, representatives, agents, servants, attorneys, affiliates,
parent, subsidiary, successor and assigns, and all persons, firrns,
corporations and organizations acting on its behalf, from and
against any and all past, present and future actions (including,
without limitation, the Dispute), causes of action, claims,
counterclaims, suits, rights, demands, damages, injunctive or
declaratory relief, costs, expenses, accounts, judgments, executions,
debts, losses, obligations, rights of contribution or indemnification,
attorneys’ fees, and any and all other liabilities of any kind or nature
or description whatsoever, whether arising at law or in equity, under
Federal law, State law, common law or any other law, whether
known or unknown, asserted or unasserted, express or implied,
foreseen or unforeseen, suspected or unsuspected, which such party
ever had, presently has, may have, or claim or assert to have,
against the other from the beginning of time until the date of this
Agreement in connection with the P&S Agreement (including, but
without limitation, the assignments thereof described herein) and/or
the transaction contemplated thereby.”

M. This broad mutual release applies to all parties under the prior purchase and sale
agreement as to all claims. Based on this Prior Purchaser Release, the prior purchaser and
Hoboken Brownstone released any claim to a portion of the Texas Eastern condemnation

settlement proceedsl

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 10 of 20 Page|D: 691

D. The Absence of a Formal Purchase and Sale Agreement Does Not Change Gans’
Agency.

Coles Jersey was the assignee of the material terms negotiated between Ogden Realty and
Daniel Gans of Hoboken Brownstone. Coles Jersey argues that there was no “purchase and sale
agreement between Coles Jersey and Ogden”. (Defendant’s Brief, p. 15). While there was no
written contract for the purchase of real estate (in defiance of the statute of frauds), clearly Gans
negotiated terms on which Ogden agreed to sell the Property to Coles Jersey. The terms
negotiated by Dan Gans (and eventually agreed to by Bill Ackman) on or about July 1, 2013
were as follows: 1) the purchase price for the Property was $22,000,000; 2) there would be no
contract with Ogden Realty; 3) Ogden would receive all the settlement proceeds from Spectra
and there would be no allocation of the settlement to Gans and Coles Jersey including the
permanent easement rights for a portion of Block 6005, Lot 7; and 4) closing would occur on or
before July 3, 2013. Statement of Undisputed Material Facts, 1124 While there was no formal
“writing” memorializing other terms of a real estate transaction, clearly an agreement was

reached pursuant to which Ackman paid $22,000,000 for Ogden’s property.

Moreover, the parties relied on the due diligence collected during the executory period of
the April 12, 2013 Purchase and Sale Agreement including title searches and environmental
investigation reports. In fact, at the July 3, 2013 closing, Coles Jersey accepted a “Down Date
Certificate of Ogden Realty Co. affirming that “all representations and warranties of ngen
Realty Co. set forth in the Agreement of Sale dated April 12, 2013 remain true and correct as of
the date of Closing”. Ash Cert., Ex. H (Document 45-12, p. 50). The Down Date Certificate was

prepared for the initial, abandoned, closing with the prior purchaser “Jersey City North, LLC”

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 11 of 20 Page|D: 692

and the entity “Coles Jersey Development Co., LLC” was written-in by hand on the document

and relies on the title commitment ordered for the prior purchaser:

 

OWN D TE CE TE F OGDEN REALTY CO
A NEW JERSEY PARTNERSHL_R

The undersigned being the Panners of Ogden Realty Co., a New Jersey Partnership,

 

which is the Se]ler ofreal property lowedh]mey City, New Jersey, identified on the 'I`ax Map

of the City of Jersey City as Lots 2, 3 and 4 in Block No. 6003 ; Lots 1 2 in Block 6004; and
Cvl~u T?r>e~/ 'D:v\ . M~il' C° ~F

Lots 13 and 7 in Block 6005 to Jeecey-C'it¥-NM LC, a Delawase Limited Liability Company,

hereby state, to the best of their knowledge and belief, that alj representations and warranties of

Ogden Realty Co. set forth in the Agreement of Sale dated April !2, 2013 remain true and

correct as of the date of Closing, excepting a portion of the operations of Amen'cau Self Storage

MGMT Assoc., LLC encroaching upon 305 Coles Street {Block 6005, Lots 13 and 7).

SOENNA wAr.sn ’

. . / `

PA RICIA S'N ` SKI

 

D_aled: July 3 ,2013

 

 

 

Ash Cert., Ex. H (Document 45-12, p. 29).

For Coles Jersey to argue there was “no agreement” belies the fact that negotiations
occurred, due diligence occurred, closing documents were drafted, and a closing took place in-
person at Ogden’s attorneys’ office to close a transaction that (while atypical) was the result of
agreement between the two parties. The individual who handled the communications,
negotiations, drafting and attendance at closing was Daniel Gans- not Bill Ackman. There is no

dispute that Daniel Gans was an “Authorized Person” who could sign documents on behalf of

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 12 of 20 Page|D: 693

Coles Jersey at closing, Coles Jersey was the assignee of the deal negotiated by Gans and

assigned to Coles Jersey. Accordingly, the Release is binding on Coles Jersey.

By signing the Release, Gans, on behalf of Hoboken Brownstone and Coles Jersey,
voluntarily and knowingly relinquished the right to compensation for the permanent easement on
the 0.077 acre portion of Block 6005, Lot 7 at issue in this case. The waiver of additional
compensation for the same easement is clear and unequivocal. Texas Eastern must be given the
full benefit of its bargain negotiated in good faith without further proceeding in this matter
against the same parties.

II. THE COURT SHOULD FIND THAT COLES JERSEY IS
EQUITABLY ESTOPPED FROM PURSUING
ADDITIONAL COMPENSATION.

Coles Jersey never directly addresses Texas Eastern’s argument that it should be
equitably estopped from seeking compensation for the same easement rights negotiated among
Daniel Gans, Texas Eastern and Ogden Realty because Coles Jersey cannot assert a credible
defense. There are no facts as to the relationship of the parties or conduct of the parties that
resulted in the settlement that Coles Jersey can dispute. Instead, Coles Jersey argues that it
should not be bound as a third party to a contract it did not sign. As Mt_l made clear, Coles
Jersey was party to the Release and should be bound by the Release. The equitable estoppel
argument on which Texas Eastern should prevail relates to the fundamental fairness of the deal
effectively struck by the parties, Texas Eastern’s reliance on settlement negotiations, payment of
settlement proceeds of $3,500,000.00, and now facing the possibility of paying Coles Jersey’s
assigns an additional $3,000,000.00 for the same easement rights.

New Jersey Courts have taken an expansive and flexible approach in the application of

equitable defenses. O’Keefe v. Snvder, 83 N.J. 478, 517, (1980) (discussing equitable estoppel’s

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 13 of 20 Page|D: 694

broad application); g also State v. U.S. Steel Corr)., 22 M. 341, 357, (1956) (stating that “[t]he
latitude within which the doctrine may serve is in complete consonance with its reason” .
Equitable estoppel, for example, is a doctrine “‘founded in the fundamental duty of fair dealing
imposed by law.”’ Knorr v. Smeal, 178 M. 169, 178, (2003) (quoting Casamasino v. City of
Jersey City, 158 N.J. 333, 354, (1999)). As explained in M,

[t]he doctrine is designed to prevent injustice by not

permitting a party to repudiate a course of action on which

another party has relied to his detriment The doctrine is

invoked in the interests of justice, morality and common

fairness.

M. (quotation marks and citations omitted); § also, W.V. Pangborne & Co. v. N.J.
Dep’t of Transp., 116 M. 543, 553 (1989) (describing equitable estoppel a “the effect of the
voluntary conduct of a party whereby he is absolutely precluded, both at law and in equity from
asserting rights which might perhaps have otherwise existed as against another person, who
has in good faith relied upon such conduct, and has been let thereby to change his position for
the worse.” Equitable estoppel allows consideration of a range of factors, including “the
relationship of the parties, the surrounding circumstances giving rise to the litigation, and the
nature of the claims and defenses as between the parties.” ln re Baby T., 160 M. 332, 347
(1999). In considering the doctrine, a court must apply “a close and focused analysis of the
interests of the parties and the circumstances giving rise to the claims and defenses, a weighing
of the equities.” I_d. at 348.
Coles Jersey tries to distance itself from the dealing of the parties by inserting the

perspective of negotiations from William Ackman. Rather than dispute the story of how the

2013 transaction unfolded or how the parties dealt with each other, Coles Jersey relies on

Ackman’s ignorance of the details of the negotiations and resolution between the parties. See,

10

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 14 of 20 Page|D: 695

Defendant’s Counterstatement of Material Facts (Document 50-2, 1119). lt is not surprising that
Ackman had no personal knowledge of the dealings of the parties; he was involved in the deal
for less than a week before he agreed to wire the $22,000,000.00 purchase price on July 3, 2013.
While Ackman may have been ignorant of key details, Daniel Gans certainly had full knowledge

of the history of dealings amongst the parties:

0 Through the June 4, 2013 meeting and June 5, 2013 letter, Gans was fully aware of
Texas Eastern’s desire for additional permanent easement rights on the 0.077 acre
portion of Block 6005, Lot 7; Statement of Undisputed Material Facts, 1114

¢ By participating in the June 13, 2013 settlement conference Gans understood that the
grant of additional permanent easement rights on the 0.077 acre portion of Block
6005, Lot 7 was a material term of the settlement with Ogden; Statement of
Undisputed Material Facts, 1111 1 5-17.

0 Gans negotiated an allocation of the settlement proceeds with Ogden Realty that
specifically referenced the grant of additional permanent easement rights on the 0.077
acre portion of Block 6005, Lot 7 at issue here as the “corner piece” having an
imputed value of $255,000; Statement of Undisputed Material Facts, 1118

0 When CH Acquisitions 2, LLC terminated the April 2013 Purchase and Sale
Agreement, Gans entered into a new agreement with Ogden Realty for the purchase
of Block 6005 in which the buyer expressly forfeited participation in the settlement

proceeds from the Prior Ogden Action; Statement of Undisputed Material Facts,1[24.

lt is with this full knowledge of all the details of negotiations between the parties that
Daniel Gans signed the Coles Release at closing waiving proceeds to the condemnation

settlement Based on correspondence relating to the preparation of closing documents, it is clear

11

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 15 of 20 Page|D: 696

Daniel Gans directed the preparation of the Coles Release. On July 2, 2013, Paul Hennessy, on
behalf of Ogden Realty, wrote to the attorneys for the parties who indicated “Texas
Eastern/Spectra Energy will be looking for a release wherein Hoboken Brownstone is waiving
any claim to the condemnation proceeds. As I look at the form of release that was circulated, it
doesn’t appear to provide for that.” Ash Cert., Ex. I (Document 45-12, p. 50). Daniel Gans
responded to the request minutes later and authorized the preparation of the Coles Release by
Ogden Realty’s attorney. M. Gans understood the intent of preparing and ultimately signing the
Coles Release was for the actual purchaser of the Property to release claim to the condemnation
settlement proceeds. A release from the buyer is precisely what Texas Eastern requested from
the parties to the closing. And a release from the buyer is precisely what Ogden Realty’s
attorney promised to provide post-closing to conclude the settlement In a July 3, 2013 letter,
sent via email the same day as the closing with Coles Jersey (upon Gans signing the Coles
Release), Ogden’s counsel alerted Texas Eastern:

“[a]s a result of further negotiations with Hoboken Brownstone

Co., that entity is no longer involved in any transactions regarding

the subject property. 1 have requested that they provide a Release

waiving any interest in the proceeds of the within condemnation

action. Obviously, the form of Consent Order for Final Judgment

fixing compensation previously submitted to me required

revision.”

Wegener Cert., Ex. C. Only after Texas Eastern was notified that Gans and Hoboken
Brownstone released and expressly waived compensation for the additional permanent easement
rights on the 0.077 acre portion of Block 6005, Lot 7, did Texas Eastern enter into the Consent
Order. Again, Texas Eastern reasonably relied on the representations of Gans, on behalf of the

purchaser of the Property, and Ogden Realty’s counsel, that the settlement negotiated on June 13,

2013 would be concluded Texas Eastern paid the negotiated settlement compensation of

12

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 16 of 20 Page|D: 697

$3,500,000.00 but was later denied by Coles Jersey the additional permanent easement rights on
the 0.077 acre portion of Block 6005, Lot 7 it expected in return. To Texas Eastern’s detriment,
Coles Jersey now seeks an additional $3,000,000.00 for the same easement rights Texas Eastern
paid Ogden Realty to obtain. Based on the undisputed record, Coles Jersey must be estopped
from asserting this claim for additional compensation If William Ackman was unaware of the
history of the Property he purchased, it is because he and Gans failed to communicate these
facts. Texas Eastern must not be penalized for these omissions when it relied on the conduct of

Gans and Wegener.

III. COLES JERSEY ACQUIRED TITLE TO THE PROPERTY
SUBJECT TO AN UNRECORDED EASEMENT FOR TEXAS
EASTERN’S PIPELINE.

Coles Jersey is not entitled to compensation for the additional permanent easement rights
on Block 6005, Lot 7 because in addition to waiving the right to any proceeds from the
condemnation settlement, Coles Jersey acquired the Property subject to an unrecorded easement
for the 0.077 acre permanent easement While William Ackman boasts he “literally did no
diligence on this property”, the documents in his possession and relied upon at closing indicate
otherwisel See, Defendant’s Counterstatement of Material Facts (Document 50-2, 1115). The
documents in the record indicate that Coles Jersey had actual knowledge of the existence of
Texas Eastern’s pipeline and permanent easement rights on the 0.077 acre portion of Block 6005,
Lot 7.

The seller of the Property, Ogden Realty, was made aware of the pipeline installation in
April, 2013. Texas Eastern’s pipeline was installed in a portion of Block 6005, Lot 7 in March

2013. Statement of Undisputed Material Facts, 1[8. While surveying the as-built location of the

13

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 17 of 20 Page|D: 698

pipeline in March 2013, Texas Eastern agents identified a possible discrepancy between the
property line of Block 6005, Lot 7 and Block 6005, Lot 13 depicted in the official municipal tax
map and title documents _Id. As a result, the question as to the property boundary between
Block 6005, Lot 7 and Lot 13 was communicated to counsel for Ogden Realty in the course of
negotiations for the acquisition of easements on Tract HUD-98.3 (Block 6005, Lot 13). E. This
information was communicated to Ogden Realty’s counsel by letter dated April 8, 2013 which
enclosed a survey depicting the pipeline in the portion of Lot 7 with questionable title. See,
Certification of Peter H. Wegener, Esq. (Document 45-3, 113).
The buyer of the Property, Coles Jersey, was made aware of the pipeline installation in

June 2013, prior to purchasing the Property. In a meeting on June 4, 2013, Texas Eastern agents
offered $3,000,000.00 to Hoboken Brownstone Co. as future owners of Tract HUD-98.3 (Block
6005, Lot 13). This offer was memorialized in correspondence to Daniel Gans dated June 5,
2013. M. The June 5, 2013 letter to Daniel Gans included a survey referred to as
“LPlat_HUD98.3 dated 3/18/13”. Statement of Undisputed Material Facts, 1114. The survey
depicted the revised boundary of Block 6005, Lot 13 including the portion of Lot 7 in relation to
the existing permanent and temporary easement areas. E. Once in the possession of Daniel
Gans, the location of the pipeline was included on the purchaser’s survey. ln a survey dated June
21, 2013, prepared for the prior purchaser, CH Acquisition, Note 13 described the following:

“The subject premises, Block 6005, Lot 13 is subject to a Spectra

Energy Underground Natural Gas Transmission Line, mapping of

the location is pending. The proposed location of said gas line is

shown on drawings prepared by SGC Engineering, LLC, Drawing

No. LPLAT_HUD-98.3, dated 03/18/2013 and Drawing No. LD-
P-9085, dated 04/09/2012.”

14

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 18 of 20 Page|D: 699

M, Ash Sup. Cert., Ex. A. This note was included on a survey prior to the July 3, 2013
closing from Ogden Realty to Coles Jersey.

Coles Jersey opposes this motion insisting that it “paid $22 million for a deed” and
furthermore, “[n]either that deed, nor the Seller’s Affidavit of Title, nor the title policy, nor the
land records, nor anything reflected an easement across Block 6005, Lot 7 in favor of Texas
Eastern.” Defendant’s Brief, p. 17. However, Coles Jersey’s Deed and survey directly
contradict this statement The July 2, 2013 Deed from Ogden Realty to Coles Jersey included
the following language “SUBJECT to such state of facts as would be disclosed by an accurate
survey, and further subject to easements, zoning requirements and other restrictions of record, if
any.” Ash Cert., Ex. H (Document 45-12, p. 4). The importance of this language cannot be
understated Coles Jersey’s title expert was asked about this specific deed language in his
deposition:

Q: The conveyance from Ogden Realty Co. to Coles Jersey Development
Co., LLC was made subject to the state of facts as would be disclosed by
an accurate survey, and further subject to easements, zoning requirements

and other restrictions of record, if any.” Do you see that?

 

A: Yes, 1 do.

Q: Is that pretty standard language in a deed in New Jersey?

A: Sometimes, 1 mean, it’s - it typically, no, it wouldn’t be included 1 mean
an attorney wouldn’t want that in. It’s iust verv open-ended But yes,
1’ve seen it in deeds.

Q: What does that mean when it’s included in a deed?

A: They’re just not warranting that they - that -- to these facts, that, you
know, their description did not say they had a survey, that they’re -
they’re making it subject to everything that 1 assume they had no
knowledge of.

15

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 19 of 20 Page|D: 700

Ash Cert., Ex. K at 27:6-28:3 (emphasis added). Mr. Lofreddo further agreed that if
Ogden Realty and Coles Jersey had a survey in their possession that showed the actual location
of encumbrances on a survey, Coles Jersey took title subject to the encumbrance. E. at 28:22-
29:14. Once Coles Jersey acquired title to the Property, the survey was updated twice. A post-
closing “progress print” of a “Topographic Survey” in the name of Coles Jersey Development
Co., LLC, dated October 9, 2013 included the same Note 13 from the survey prepared for CH
Acquisitions on June 21, 2013:

“The subject premises, Block 6005, Lot 13 is subject to a Spectra
Energy Underground Natural Gas Transmission Line, mapping of
the location is pending. The proposed location of said gas line is
shown on drawings prepared by SGC Engineering, LLC, Drawing
No. LPLAT_HUD-98.3, dated 03/18/2013 and Drawing No. LD-
P-9085, dated 04/09/2012.”

E, Ash Sup. Cert., Ex. B. 1n a “ALTA/ASCM Land Title Survey” prepared for Coles
Jersey dated October 17, 2013 the portion of Block 6005, Lot 7 formerly described as “an area of
questionable title” is now described as “new permanent easement” accompanied by Note 11:

“Part of Lot 7 and Lot 13 in Block 6005 is subject to an unrecorded
permanent easement granted to Texas Eastern Transmission, LP
which is shown on a map entitled: “Permanent Easement Location,
Hudson County, New Jersey, City of Jersey City, Tract HUD-
98.3”, prepared by SGC Engineering, LLC, dated September 30,
2012, Alignment Sheet No. LD-A-1077, DWG. No. HUD-98.3.”

See, Ash Sup. Cert., Ex. C. Coles Jersey’s own survey notes that the Property is subject
to “an unrecorded permanent easement granted to Texas Eastern Transmission, LP”. The instant
matter was filed January 9, 2014 to acquire the same permanent easement rights that Coles

Jersey identified on a survey dated October 17, 2013 after taking title subject to the rights,

having had actual knowledge of the existence of the permanent easement prior to closing. Coles

16

Case 2:14-cV-00167-SRC-CLW Document 54 Filed 12/07/18 Page 20 of 20 Page|D: 701

Jersey must be barred from seeking additional compensation for the easement rights already
acquired by Texas Eastern.
CONCLUSION
For the reasons set forth above, the Court should grant Texas Eastern’s Motion for
Summary Judgment finding that Coles Jersey acquired Block 6005, Lot 7, subject to the
permanent easement rights of Texas Eastern without further requirement for compensation
Respectfully submitted,

Dated: December 7, 2018 s/ Jeffrev D. Smith
Jeffrey D. Smith, Esq.
DECOTIIS, FITZPATRICK, COLE
& GIBLIN, LLP
Glenpointe Centre West
500 Frank W. Burr Blvd
Teaneck, New Jersey 07666
Tel.: (201) 928-1100
Attorneys for Texas Eastern Transmission, LP

17

